DETAILED ACTION
	Claims 1–13 and 21–23 are currently pending in this Office action.  Claims 1–8 are withdrawn as being directed to a non-elected invention.  Claims 14–20 stand canceled.  This Office action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 07/27/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Arguments
The previous rejection of claim 20 under 35 U.S.C. 112(b) is withdrawn in light of the claim’s cancelation.
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. Concerning the indefiniteness rejection of claims 9–13 and 20–23 under 35 U.S.C. 112(b), page 9 argues that “one skilled in the art would understand what is claimed when claim 8 is read in light of the specification,” where pages 6–7 refer to Pars. 16, 18, 19, 37; Fig. 2 of the specification.  Concerning “continuous,” Par. 19 defines the term as follows:
In some implementations, the term “continuous”, as used in the phrase, “continuous steel matrix 110” can mean that the steel matrix is formed as, or is present as, a unitary, integral body. In such implementations, and as a negative example, a structure formed of two distinct steel bodies held together such as with an adhesive or with a weld would be discontinuous. In some implementations, the term “continuous” as used herein can mean that a continuous steel matrix 110 is substantially compositionally and structurally homogeneous throughout its occupied volume. For simplicity, the continuous steel matrix 110 will be alternatively referred to herein as “steel matrix 110”, i.e. the word “continuous” will at times be omitted without changing the meaning 
(emphasis added).
It is unclear from this section, whether claim 9 should be construed in light of the first definition or second definition, since the definitions appear to be in the alternative (“In some implementations”).  The final phrase (“the word ‘continuous’ will at times be omitted without changing the meaning“) introduces further ambiguity into construing “continuous.”  This phrase suggests that the term “continuous” confers no further meaning to “steel matrix.” 
	As for the claim 9 recitation “within,” page 8 argues that “one skilled in the art would understand from the teachings of the application that a structural aramid is porous.”  This is unpersuasive because “[t]hough an understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  Here, claim 9 only recites a generic “structural aramid” with no claimed structural features.  A review of Par. 20 of specification reveals that “structural aramid” can be construed as broadly as its compositional makeup (e.g., an aramid) and does not require the structural aramid to be porous.  As such, it is improper to construe “structural aramid” as necessarily having a porous structure.
	Claim 9 otherwise remains indefinite because the remarks fail to explain the meaning of “an entirety of the continuous steel matrix” in the recitation “the at least one structural aramid passes through an entirety of the continuous steel matrix.”  The metes and bounds of claim 9 consequently cannot be reasonably ascertained and so claims 9–13 and 21–23 remain indefinite.

Claim Objections
	The previous objection to claim 22 is withdrawn in view of the amendment correcting the same.

Claim Rejections - 35 USC § 112
	Claims 9–13 and 21–23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 lines 3–4 recite “a continuous steel matrix […] formed around and within the at least one structural aramid.” Paragraph 19 of the present defines “‘continuous’” as “substantially compositionally and structurally homogenous through its occupied volume.” If the matrix is continuous, it is unclear how it can be formed “within the at least one structural aramid.”  Further, the claim at lines 4–5 recite “the at least one structural aramid passes through an entirety of the continuous steel matrix.” The meaning of “an entirety of the continuous steel matrix” is unclear. The metes and bounds of the claim cannot be reasonably ascertained.
	Claims 10–13 and 21–23 are indefinite by reason of their dependency from claim 9.
	Appropriate correction is required.

Terminal Disclaimer
The terminal disclaimer filed on 07/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/006986 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763